Citation Nr: 1517872	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of right shoulder dislocation, status post surgical repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to January 1970 and from October 1972 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This matter was previously remanded by the Board in March 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of right shoulder dislocation, status post-surgical repair have manifested by, at worst, by an inability to raise his non-dominant arm to 25 degrees from his side during flare-ups.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for service-connected residuals of right shoulder dislocation, status post-surgical repair have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A November 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that there are outstanding private treatment records.  38 C.F.R. § 3.159(c).  Although the RO attempted to obtain the Veteran's Social Security Administration (SSA) records, an October 2010 notice from the SSA indicated that the Veteran's records have been destroyed.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in January 2009, April 2014, and November 2014.  Although the 2014 examinations were not able to determine the limitations of the Veteran's disability during flare-ups, the record as a whole contains adequate information to allow the Board to appropriately rate the Veteran's shoulder disability, as will be discussed further below.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The January 2009 VA examiner considered the Veteran's reported medical history that was consistent with that contained in the claims folder.  The VA examiners in the April 2014 and November 2014 examinations reviewed the claims folder, and the examiners conducted a physical examination of the Veteran in all examinations.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

For limitation of motion of a non-dominant arm, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level, or midway between side and shoulder level.  A 30 percent evaluation is warranted for limitation of motion of a non-dominant arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Facts and Analysis

The January 2009 VA examination report notes that the Veteran is left-hand dominant.  The Veteran reported he received assistance from his supervisor sorting mail at his previous place of employment, the post office, as he was unable to perform overhead lifting due to the limitations of his range of motion of his shoulders.  The Veteran described pain on a 9-10 scale with flare-ups that last from 10-15 minutes to 3-4 hours.  The examiner wrote that flare-ups are increased pain with any backward movement, especially when putting on his jacket or shirt.  The Veteran stated he needed his wife to help him put on shirts.  The Veteran had a right shoulder scar measuring three inches, which was well-healed, stable, and not painful.  The Veteran's right shoulder flexion was measured as 0-80 degrees, right shoulder extension was measured as 0-35 degrees, abduction was measured as 0-70 degrees, adduction was measured as 0-20 degrees, external rotation was measured as 0-30 degrees, and internal rotation was measured as 0-20 degrees.  There was discomfort at each range of motion endpoint.  The examiner wrote that there is 75 percent functional loss with flare-ups and after repetitions as a result of pain.  

A November 2010 VA examination was conducted in connection with a claim for a TDIU, which included information relevant to the right shoulder.  During this examination, the Veteran reported that his right and left shoulder are limited with the elevation of the arm as well as pain and tightness, and that he was unable to lift his arms to any significant level.  The Veteran's shoulder forward flexion was recorded as 0-65 degrees, and abduction was recorded as 0-55 degrees.  The examiner noted that the Veteran was unable to elevate his arm to 90 degrees so he could not perform rotation evaluations.  

An additional examination was conducted in April 2014.  This examination also noted that the Veteran's left hand was dominant, and that the Veteran reported flare-ups.  The examiner wrote that the Veteran's description of the impact of flare-ups was that extension of range of motion beyond that which is pain free makes pain worse.  Right shoulder flexion was recorded as 60 degrees, with objective evidence of painful motion beginning at 60 degrees.  Right shoulder abduction was also recorded as 60 degrees with objective evidence of painful motion at 60 degrees.  The examiner wrote that the Veteran was unable to perform repetitive testing with three repetitions because "shoulders are both basically frozen.  [M]ore activity does not change that."  The examiner indicated that the Veteran does not have additional limitation in range of motion of the shoulder and arm following repetitive-use testing, but went on to note that the Veteran does have functional loss and/or functional impairment of the shoulder and arm, and that contributing factors are less movement than normal, weakened movement, and pain on movement.  The examiner also noted that the Veteran's shoulder condition impacts his ability to work in that the range of motion is so restricted that he can only work with his hands in front of his chest at short distance.  The examiner also noted that over several decades, there has been gradual progressive loss of range of motion and ongoing low grade shoulder pain such that shoulders are now essentially "frozen."  

A November 2014 VA examination was conducted in which the Veteran stated that the major limitation he experiences is pain on elevation, and that he has no problems as long as he keeps his arms below shoulder level.  At this time the Veteran reported being able to dress himself, but at times needing some help with over-the-head sweaters.  The Veteran reported that he was able to lift 5-6 pounds of groceries, but was unable to lift most things.  The Veteran reported flare-ups and described the impact as increased pain with elevation to shoulder level, and avoidance of lifting more than 5-6 pounds.  The examiner also noted that the Veteran reported decreased elevation/forward flexion of bilateral shoulders.  Right shoulder flexion was recorded as 0-75 degrees, and right shoulder abduction was reported as 0-65 degrees.  The examiner wrote that the Veteran was able to perform repetitive use testing with at least three repetitions, but that there was no additional functional loss or range of motion after three repetitions.  The examiner indicated that she was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups, as there is insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the shoulders are used repeatedly over a period of time.  The examiner also noted that the examination neither supports nor contradicts the Veteran's statements describing functional loss with repetitive use over time.  The examiner recorded functional impact in that the Veteran is less likely able to perform significant physical requiring lifting or working overhead, but that the Veteran is as likely as not capable of performing sedentary work with regard to his bilateral shoulders, and that the Veteran had no pain working at lower levels.  

Although the Veteran's VA treatment records indicate shoulder pain and a limitation in range of motion, they do not contain specific measurements or descriptions of the extent of this limitation.  A February 2015 post-remand brief described the results of the April 2014 VA examination, and argued that the VA examination did not acknowledge that during flare-ups the Veteran is not able to raise his arm from his side, and that this occurs more frequently than intermittently.  

The Board recognizes that the April 2014 examination and the November 2014 examination both indicate that pain worsens during flare-ups, but does not discuss whether this pain results in further limitation of motion.  The November 2014 examiner's notation that the Veteran reported increased pain with elevation to shoulder level, which indicates an ability to lift his arms to shoulder level.  However, the description of flare-ups - namely pain upon elevation to shoulder level and avoiding lifting more than 5-6 pounds - is the same as the Veteran's general description of the limitations of his condition in that he stated his major limitation is pain on elevation but that he has no problem as long as he stays below shoulder level, and that he can lift 5-6 pounds of groceries but not most things.  Allowing the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's condition during flare-ups is more severe than under general circumstances, meaning that the February 2015 lay statement that during flare-ups he cannot lift his arm from his side is considered credible and afforded greater weight than the report during the November 2014 examination.  

The examinations indicate that the Veteran's right shoulder forward flexion is, at worst, 0 to 60 degrees, which is greater than the limitation of 0-25 degrees from the side required for a rating in excess of 20 percent for limitation of motion of a shoulder on the non-dominant side.  However, the Veteran's lay statement that he cannot lift his arm from his side during flare-ups indicates that he does experience a limitation of 0-25 degrees from the side under certain circumstances.  Additional remand for yet another examination in the hopes of performing range of motion testing during a flare-up to verify the Veteran's lay statement would result in additional burden and delay without benefit flowing to the Veteran, and is thus unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  Therefore, the evidence of record indicates that the Veteran's right shoulder disability warrants a rating of 30 percent.  

30 percent is the highest rating available for a shoulder on the non-dominant side under DC 5201.  Under other diagnostic codes pertaining to the shoulder and arm, a rating higher than 30 percent for the non-dominant side is available for ankylosis of scapulohumeral articulation resulting in unfavorable abduction limited to 25 degrees from the side, or fibrous union, nonunion, or loss of head of the humerus.  38 C.F.R. § 4.71a, DC 5200, 5202.  The November 2014 examination indicates that there is no ankylosis, and no loss of head, nonunion, or fibrous union of the humerus.  Therefore, the record does not indicate that the Veteran's right shoulder disability warrants a rating in excess of 30 percent under any of the diagnostic codes governing the shoulder and arm.

The evidence thus indicates that the Veteran's right shoulder disability merits a rating of 30 percent but no higher.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's primary complaints are pain and limitation of motion.  Joint pain is contemplated by the rating schedule under 38 C.F.R. § 4.59, but does not provide a rating in excess of 30 percent.  Limitation of motion of the arm, including due to pain, is contemplated by 38 C.F.R. § 4.71, DC 5201.  Therefefore, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and/or frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran did expressly raise the issue by bringing a TDIU claim, he later withdrew it. Since the withdrawal, the Veteran has consistently asserted that he believes he can perform sedentary work.  Therefore, taking the record as a whole, the issue of TDIU is not reasonably raised.  

The evidence of record supports an evaluation of 30 percent for residuals of right shoulder dislocation, status post-surgical repair; the preponderance of the evidence is against an evaluation in excess of 30 percent.  

    
ORDER

Entitlement to a rating of 30 percent and no higher for residuals of right shoulder dislocation, status post-surgical repair is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


